OPINION — AG — ** FIRE — CHIEF LAW ENFORCEMENT ** THERE IS `NO' CONFLICT OF DUTIES AT THE SCENE OF A FIRE AS BETWEEN THE SHERIFF, LOCAL CIVIL DEFENSE ORGANIZATION AND HIGHWAY PATROL. IF THERE IS ALSO FIRE PROTECTION DISTRICT'S FIRE COMPANY ON THE SCENE, ITS RESOURCES AND THE LOCAL CIVIL DEFENSE'S RESOURCES SHOULD BE COORDINATED. WHETHER A FIRE IS ON PUBLIC OR PRIVATE LAND (PROPERTY) DOES 'NOT' EFFECT THE ABOVE CONCLUSIONS. (MOTOR VEHICLES, COUNTY OFFICERS, PUBLIC HEALTH AND SAFETY, FIRE, POLICE, DISASTER, PRIVATE PROPERTY, BUILDINGS) CITE: 19 O.S. 516 [19-516], 47 O.S. 2-117 [47-2-117], 63 O.S. 683.2 [63-683.2], 63 O.S. 683.11 [63-683.11] (SUSAN M. MCNAUGHTON)